Case: 6:18-cV-OO277-KKC Doc #: 18-7 Filed: 11/29/18 Page: 1 of 2 - Page |D#: 202

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF KENTUCKY
S()UTHERN DIVISION AT LONDON
CIVIL ACTION NO. 6:18-277-KKC

DERIC LOSTUTTER, PLAINTIFF,
v.
COMMONWEALTH OF KENTUCKY, ET AL., DEFENDANTS.

*** *=t* *=k* ***
DECLARATION OF SELINA R. BOWMAN

Pursuant to 28 U.S.C. § 1746, I, Selina R. Bowman, hereby declare as follows:

l. I am a paralegal and extradition officer in the Oftice of the Governor of the Comrnonwealth
of Kentucky. I make this declaration based on my personal knowledge

2. Section 145 of the Kentucky Constitution provides in relevant part that persons excluded
from voting “may be restored to their civil rights by executive pardon.”

3. An individual who wishes to request a pardon or restoration of civil rights from the
Governor of Kentucky must submit an application.

4. As part of my job duties, I receive, process, and maintain applications for requests for
restoration of civil rights that are received by the Office of the Governor. Once an application is
received, I log it into a database. These applications are received and maintained, and the database
is updated and maintained, in the ordinary course of business in the Office of the Governor.

5. On November 29, 2018, I conducted a diligent search of the database that contains records
of applications for a restoration of civil rights that were received from March, 8, 2017, through
November 29, 2018. This search did not return any hit or other record indicating that Deric

Lostutter, the plaintiff in the above-captioned action, has requested a restoration of civil rights

Case: 6:18-cV-OO277-KKC Doc #: 18-7 Filed: 11/29/18 Page: 2 of 2 - Page |D#: 203

from the Governor of Kentucky. Furthermore, I do not recall ever receiving, processing, or seeing

any type of record that indicates that Deric Lostutter has requested a restoration of civil rights from

the Governor of Kentucky.

6. I declare under penalty of perjury that the foregoing is true and correct.

Selina R. Bowman

Executed on this 29th day of November 2018.

